Citation Nr: 1105922	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to March 
1946, and from August 1951 to July 1960.  He received numerous 
awards and decorations, including the Purple Heart Medal.  He 
died in October 2006.  The appellant in this case is the 
Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In June 2010, the appellant and her daughter 
testified at a Board videoconference hearing.  

In August 2010, the appellant's representative submitted a motion 
requesting additional time for the submission of additional 
evidence.  In November 2010, the Board granted the motion and 
advised the appellant and her representative that she had 60 days 
from the date of the letter within which to submit additional 
evidence.  Having received no additional evidence from the 
appellant, the Board will proceed with consideration of the 
appeal.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As set forth in more detail below, a remand is necessary with 
respect to the issue of entitlement to service connection for the 
cause of the Veteran's death.  This issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  According to the certificate of death, the Veteran died in 
October 2006 from cardiopulmonary arrest due to acute myelogenous 
leukemia.  

2.  At the time of his death, service connection was in effect 
for the following disabilities:  residuals of cold injuries to 
the left foot, 30 percent disabling; residuals of cold injuries 
to the right foot, 30 percent disabling; residuals of a gunshot 
wound to the left foot, Muscle Group I, 20 percent disabling; 
residuals of cold injuries to the left hand, 20 percent 
disabling; and residuals of cold injuries to the right hand, 20 
percent disabling.  The Veteran's combined disability rating was 
80 percent, effective from September 16, 1998, and he had been in 
receipt of a total disability rating based on individual 
unemployability due to service-connected disabilities, effective 
from November 29, 2000.

3.  In November 2006, the appellant submitted an application for 
DIC benefits, including pursuant to 38 U.S.C.A. § 1318.

4.  The Veteran was not a prisoner of war, he was not in receipt 
of compensation at the 100 percent rate due to service-connected 
disability for a period of at least five years immediately after 
his discharge from active service, or for 10 or more years prior 
to his death, nor has the appellant alleged that he would have 
been in receipt of such compensation, but for clear and 
unmistakable error in a prior decision.




CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that no further action 
is necessary to comply with VA's duties to notify and assist 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  As set forth in more detail below, the facts in 
this case are not in dispute and the appeal must be denied as a 
matter of law.  Thus, any deficiency in VA's VCAA notice or 
development action is harmless error.  Pratt v. Nicholson, 20 
Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding 
that the VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive).


Background

The record on appeal shows that in April 1946, following 
discharge from his first period of active service, the appellant 
submitted an application for VA compensation benefits, seeking 
service connection for residuals of a gunshot wound to the left 
foot.  In an April 1946 rating decision, the RO granted service 
connection for residuals of a gunshot wound to the left foot and 
assigned an initial zero percent rating, effective March 21, 
1946.

Following the receipt of additional medical evidence, in an April 
1947 rating decision, the RO increased the initial rating for the 
appellant's residuals of a gunshot wound to the left foot to 10 
percent, effective March 21, 1946.  

In June 1998, the Veteran submitted a claim for an increased 
rating for his service-connected left foot disability.  In 
September 1998, he submitted claims of service connection for 
residuals of frostbite injuries to his feet.  He explained that 
he had been exposed to extreme cold during his first tour of duty 
in Korea.  

After obtaining the results of a November 1998 VA medical 
examination, in a February 1998 rating decision, the RO increased 
the rating for the appellant's left foot gunshot wound disability 
to 20 percent, effective June 8, 1998, the date of receipt of his 
claim for increase.  Additionally, the RO granted service 
connection for residuals of cold injuries to the left foot, 30 
percent disabling; residuals of cold injuries to the right foot, 
30 percent disabling; residuals of cold injuries to the left 
hand, 20 percent disabling; and residuals of cold injuries to the 
right hand, 20 percent disabling.  All initial ratings were 
effective from September 16, 1998, the date of receipt of the 
Veteran's claim.  The Veteran's combined disability rating was 
increased to 80 percent, effective September 16, 1998.  

The Veteran was notified of the RO's decision and his appellate 
rights in a February 1999 letter, but he did not appeal.  
Additionally, the RO advised the Veteran that may be entitled to 
a total rating based on individual unemployability if his 
service-connected disabilities prevented him from maintaining 
gainful employment.  He was advised to complete and return the 
enclosed VA Form 21-8940, Veterans Application for Increased 
Compensation Based on Unemployability, if he would like to apply.  

In November 2000, the Veteran returned the completed VA Form 21-
8940, on which he indicated that he had been unable to work since 
1997 due to his service-connected disabilities.  In an August 
2001 rating decision, the RO awarded a total rating based on 
individual unemployability effective November 29, 2000, the date 
of receipt of the appellant's claim.  The Veteran was duly 
notified of the RO's determination and his appellate rights in an 
August 2001 letter, but he did not appeal.  

In October 2006, the Veteran died.  His death certificate list 
the cause of his death as cardiopulmonary arrest due to acute 
myelogenous leukemia.  The following month, the appellant 
submitted an application for DIC and death pension benefits.  She 
later amended her claim to include entitlement to service 
connection for the cause of the Veteran's death.


Applicable Law

Dependency and Indemnity Compensation (DIC) is awarded to a 
Veteran's surviving spouse for death resulting from a service-
connected disability.  38 U.S.C.A. § 1310 (West 2002).

If the Veteran's death is not due to service-connected 
disability, a surviving spouse may still be entitled to DIC 
benefits in the same manner as if the Veteran's death were 
service-connected if the Veteran was, at the time of his death, 
in receipt of, or entitled to receive, compensation for a 
service-connected disability rated totally disabling if:  (1) the 
disability was continuously rated totally disabling for a period 
of 10 or more years immediately preceding death; or (2) the 
disability was continuously rated totally disabling for a period 
of not less than five years from the date of such Veteran's 
discharge or other release from active duty; or (3) the Veteran 
was a former prisoner of war who died after September 30, 1999, 
and the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
See also 38 C.F.R. § 3.22(a) (2009).

In pertinent part, "entitled to receive" means that the Veteran 
filed a claim for disability compensation during his or her 
lifetime and one of the following circumstances is satisfied:  
(1) the Veteran would have received total disability compensation 
at the time of death for a service-connected disability rated 
totally disabling for the requisite period but for clear and 
unmistakable error committed by VA in a decision on a claim filed 
during the Veteran's lifetime; or (2) additional evidence 
submitted to VA before or after the Veteran's death, consisting 
solely of service department records that existed at the time of 
a prior VA decision but were not previously considered by VA, 
provides a basis for reopening a claim finally decided during the 
Veteran's lifetime and for awarding a total service-connected 
disability rating retroactively for the requisite period.  
38 C.F.R. § 3.22(b) (2009).

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made during 
the Veteran's lifetime, and without consideration of hypothetical 
entitlement to benefits raised for the first time after a 
Veteran's death.  See Rodriguez v. Peake, 511 Fed. 3rd 1147 (Fed. 
Cir. 2008).  


Analysis

As set forth above, in order to establish entitlement to DIC 
benefits under 38 U.S.C.A. § 1318, one must (1) meet the 
statutory duration requirements for a total disability rating at 
the time of the Veteran's death; or (2) show that such 
requirements would have been met, but for clear and unmistakable 
error in a previous decision.

In this case, none of the criteria for establishing entitlement 
to DIC under 38 U.S.C.A. § 1318 has been met.  First, the Veteran 
plainly did not meet the durational requirement for a total 
disability rating in existence during his lifetime under 38 
U.S.C.A. § 1318, in that he was not rated at 100 percent for at 
least the first five years after his discharge from service, nor 
was he rated totally disabled for at least the last 10 years of 
his life, nor was he a prisoner of war.  The Veteran had a 
combined evaluation of 80 percent from September 16, 1998.  He 
was awarded a total rating based on individual unemployability 
effective November 29, 2000.  Unfortunately, he died in October 
2006, less than six years later.  Thus, the time requirement for 
a total disability rating under 38 U.S.C.A. § 1318 has not been 
met.  The appellant does not argue otherwise.

Similarly, the record contains no indication, nor has the 
appellant contended, that the Veteran would have met the 
durational requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318, but for clear and unmistakable error in a 
previous decision.  Finally, the Board notes that there is no 
indication that there are additional service department records 
in existence which would provide a basis for reopening a claim 
finally decided during the Veteran's lifetime.  The appellant has 
not contended otherwise.

In reaching this determination, the Board has carefully 
considered the appellant's arguments to the effect that the 
appellant would have qualified for a 100 percent disability 
rating, had he applied for VA benefits earlier in his life.  She 
has explained that like many of his generation, the Veteran was 
too proud to apply for VA benefits because there were other 
Veterans whose needs were greater.  Although the Board is 
sympathetic to the appellant, consideration of her theory of 
"hypothetical entitlement" is barred by the current version of 
38 C.F.R. § 3.22.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 
2008).  In other words, the applicable law prevents the Board 
from considering whether the Veteran might have been entitled to 
VA benefits had he filed a claim earlier.  

The Board has also considered the arguments of the appellant's 
representative to the effect that the Veteran was entitled to 
receive a total rating based on individual unemployability from 
approximately 1996, as he had been unable to work due to his cold 
injury disabilities since that time.  Notwithstanding the bar on 
consideration of hypothetical entitlement, as set forth above, 
the Veteran's claim of service connection for residuals of cold 
injuries was not received by VA until September 1998.  Thus, even 
assuming for the sake of argument that the Veteran had been 
unable to maintain employment since 1996, there would have been 
no basis upon which to award a total rating based on those 
disabilities prior to September 1998.  See 38 U.S.C.A. § 5110(a) 
(2002); 38 C.F.R. § 3.400 (2009) (providing that the effective 
date of an award based on an original claim shall not be earlier 
than the date of receipt of application therefor).  

Although the Board recognizes the Veteran's service on behalf of 
his country and is sympathetic with the appellant's loss of her 
husband, the Board is nonetheless bound by the laws enacted by 
Congress, the regulations of the Department, the instructions of 
the Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 2002).  
In this case, the applicable law passed by Congress does not 
provide a basis to award the benefit sought.  

In cases such as this, where the law and not the evidence is 
dispositive in a case, entitlement to the VA benefits sought must 
be denied due to the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, (1994).  Here, the pertinent facts are 
not in dispute.  Under the law, as the Veteran was not entitled 
to receive 100 percent disability for the requisite period prior 
to his death, the appellant is not legally entitled to DIC 
benefits under 38 U.S.C.A. § 1318.


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.




REMAND

The appellant also seeks DIC benefits based on service connection 
for the cause of the Veteran's death.  She contends that the 
acute myelogenous leukemia from which the Veteran died was 
casually related to his active service.  Alternatively, she 
contends that the appellant's service-connected disabilities, to 
include residuals of cold injuries to the hands and feet, and 
residuals of a gunshot wound to the left foot, contributed to his 
death.  

In support of her claim, the appellant has submitted a January 
2008 letter from a VA physician who noted that the appellant had 
been diagnosed as having acute myelogenous leukemia in November 
2005.  He died as a result of that condition in October 2006.  
The VA physician noted that the Veteran had served in Korea.  He 
indicated that although he could not say for certain that the 
Veteran's military service caused his leukemia, he could not 
dismiss the connection entirely.  

It is well established that medical opinions that are 
speculative, general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim.  See e.g. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
doctor's opinion that "it is possible" and "it is within the 
realm of medical possibility" too speculative to establish 
medical nexus).  Nonetheless, the Board finds that the opinion 
triggers VA's duty to obtain a VA medical opinion in connection 
with this claim.  This must be accomplished on remand.  

Additionally, the Board notes that under the VCAA, VA is required 
to advise a claimant of the information and evidence not of 
record that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103; 38 CFR § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has held that in the context of a claim for DIC benefits, a VCAA 
notice must include:  (1) a statement of the conditions, if any, 
for which a veteran was service connected at the time of his or 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

A review of the record indicates that the appellant has not yet 
been provided with the required notification.  This deficiency 
must be corrected on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The appellant and her representative 
should be provided with appropriate notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an explanation as 
to the evidence and information required to 
substantiate her claim for DIC, as outlined 
by the Court in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).

2.  After conducting any additional 
development deemed necessary based on any 
response to the VCAA letter, the RO should 
forward the Veteran's claims folder to a 
medical professional with the requisite 
expertise to provide an opinion with 
respect to the questions at issue in this 
case.  After reviewing the claims folder, 
the medical professional should provide an 
opinion as to (1) whether it is at least as 
likely as not that the cause of the 
Veteran's death, acute myelogenous 
leukemia, was related to his active service 
or any incident therein; and (2) whether 
the Veteran's service-connected 
disabilities, residuals of cold injuries to 
the feet and hands, and residuals of a 
gunshot wound to the left foot, either 
caused or contributed substantially or 
materially to his death.  A complete 
rationale for all opinions expressed must 
be provided.

3.  The RO should then readjudicate the 
claim, considering all the evidence of 
record.  If the decision remains 
unfavorable, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.

The case should then be returned to the Board, if in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


